Title: To Thomas Jefferson from Charles Geirs, 24 February 1807
From: Geirs, Charles
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Baltimore February 24 1807—
                        
                        I am all most to old to write but I think it my duty as a True american to give you my decided Oppinion
                            conserning all this noise about little Burr I am now 79 years of age and have Served Seven long years in the late contest
                            with great britain and hold my Self Still in readyness Should my County be in danger which I think is not the case at
                            present. I am also one of those that admire your administration I dont like Burr nor never did but my dear Sir I have it
                            from good authority directly—from the State of Ohio and the western Country that our great general Wilkison is as deep in
                            the mud as little Burr is in the mire which will Soon be proved and my friend also writes me the people in general
                            disaprove very much of Wilkisons conduct and do realy Say that of the two Wilkisons is the greatest rouges and that he is in Spanish pay therefore my dear friend as a gaurdian of the people
                            watch this impostor as well as the little divel and I hope you will be rewarded for it in heaven 
                  Your Sincerely
                        
                            Charles Geirs
                            
                        
                    